            Case 1:20-cv-02074-KMT Document 67 Filed 02/12/21 USDC Colorado Page 1 of 3
                




                                        IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF COLORADO                          FILED
                                                                                       UNITED STATES DISTRICT COURT
                                                                                            DENVER, COLORADO
                                                                                                 11:34 am, Feb 12, 2021
             Civil Action No. _20-cv-02074-KMT___                                        JEFFREY P. COLWELL, CLERK

             ROSE BANKS, and LAMONT BANKS and COLORADO SPRINGS FELLOWSHIP
             CHURCH,

                     Plaintiff(s),

             v.

             TERRELLE JACKSON,

                     Defendant(s).


                   MOTION FOR/TO: Honor Defendant’s original answer for Amended Complaint


                  An amended complaint was filed on December 29 th. The Defendant seeks to file a
             motion asking that the courts treat the Defendants original answer filed on September
             22, 2020 as an answer to the amended complaint. This complaint has been amended
             several times and I was unaware that a response to the complaint was needed each
             time an amended complaint was filed. I am still unrepresented by a lawyer and that
             knowledge was unknown to me. I understand my answer still mentions the recently
             removed Plaintiff David Banks, I ask that for that part of the mentioned Plaintiff be
             looked over. With the duty to confer with opposing counsel I did email the Plaintiffs'
             lawyer on 2/11/2021 and their lawyer agreed that the previous filed answer would be
             sufficient enough for their amended complaint and it would be a waste of the courts time
             to file a new one. The opposing counsel's response is as follows “I will oppose any
             request to extend the time to Answer. The amended complaint was filed on 12/29/2020
             and all it did was strike David Banks as a Plaintiff; in all other respects it was the same.
             Any attempt to Answer this Amended Complaint, as you have already Answered [see
             Dkt. Entry No. 31] will be opposed as a frivolous waste of the parties' time and the
             Courts and I will seek sanctions under Rules 11(b), (c), FRCivP. Any such extension
             will be deemed to be an attempt to avoid final resolution of the matter and to delay
             discovery, etc. I will seek attorney fees and court costs to be imposed upon you as set
             forth in R. 11(c)(2).” This response was received from Plaintiffs' lawyer Bernard
             Kleinman. I would ask the courts to honor this request.

               I confirm that I have conferred with the opposing counsel in good faith regarding this
             motion, as required under local rule D.C.COLO.LCivR 7.1(a) 1.


             1[Note: Local Civil Rule D.C.COLOLCivR 7.1(a) requires a party (including an unrepresented party) to
             confer or make reasonable good faith efforts to confer with any opposing counsel or unrepresented party
            Case 1:20-cv-02074-KMT Document 67 Filed 02/12/21 USDC Colorado Page 2 of 3
                




             Dated at: ARLINGTON__(city), _TX____(state), this __12___day __February 2021.



                                                                      Terrelle Jackson
                                                                      2131 N. Collins Suite 433 – PMB 174
                                                                      Arlington, TX 76011
                                                                      Telephone: (214) 434-9153
                                                                      E-mail: Terrelle.L.Jackson@gmail.com




             about the subject of their motion before filing the motion, and to describe the specific efforts to fulfill this
             duty. The duty to confer is not required, in certain exceptions. See D.C.COLOLCivR 7.1(b)(1)-(4).]


                                                                     2
            Case 1:20-cv-02074-KMT Document 67 Filed 02/12/21 USDC Colorado Page 3 of 3
                 




                                                      CERTIFICATE OF SERVICE


                                      I hereby certify that on 02/12/2021,
             I sent a copy of the MOTION FOR/TO Honor Defendant’s original answer for Amended
                                                   Complaint


                      to the following parties in the way described below each party’s name:



             Party Name: ROSE BANKS, and LAMONT BANKS and
             COLORADO SPRINGS FELLOWSHIP CHURCH
             _____________________________________
             How Served: EMAIL____________________________________
             Party Attorney’s Name: BERNARD KLEINMAN______________
             Address: 108 VILLAGE SQUARE, SUITE 313_______________
             _SOMERS, NY 10589-2305______________________________
             Telephone Number: __914.644.6660________________________
             Email Address: __ATTRNYLWYR@YAHOO.COM__________



                                          ______________________________________________
                                          (Signature of person completing service)
                                                              
                                          Print Name:_____________________________________
                              Address: 2131 N. Collins Suite 433 – PMB 174, Arlington, TX 76011
                                          Telephone Number: ___214-434-9153_______
                                          Email Address: Terrelle.L.Jackson@gmail.com___________




                                                                3
